DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities, and should be:
“…a processing system configured to receive signals from the acoustic sensors and determine a flow rate of the airflow through the flow passage.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over DeSilva et al. (U.S. Pub. 2015/0260557) in view of Bunce et al. (U.S. Pub. 2012/0150413).

Regarding claims 1, 19, and 20, DeSilva discloses (Figs. 1-11) a flow machine (gas turbine engine: see Abstract) having a flow passage (as shown in Fig. 1) and an air flow measurement system (using acoustic signals: see pars. [0060]-[0061]), the air flow measurement system comprising:
a plurality of acoustic sensors 32A-H and 34A-H (see par. [0065]);
the acoustic sensors 32/34 comprising at least one acoustic transmitter configured to transmit an acoustic waveform through the airflow passing through the flow passage to an acoustic receiver [0065].
Regarding claim 19, DeSilva also discloses a system configured to determine air flow through a flow machine (as shown in Fig. 1; see the Abstract and pars. [0060]-[0061]); and a processing system 40 [0067] configured to receive signals from the acoustic sensors and determine a flow rate of the flow through the flow passage (see pars. [0067], [0078], [0082], etc.).
Regarding claim 20, DeSilva also discloses a method of determining air flow properties of an airflow through a flow passage of a flow machine (as shown in Fig. 1; see the Abstract and pars. [0060]-[0061]), including determining a time of flight of an acoustic waveform between said plurality of acoustic sensors (see Abstract, [0059]); and using the time of flight between the plurality of sensors to determine an average flow velocity of the airflow through the flow passage (see Abstract, pars. [0103], and [0110]).
Regarding claims 1, 19, and 20, DeSivla does not disclose at least one of the acoustic sensors is rotatable relative to one or more other acoustic sensor.
Bunce discloses (Figs. 6 and 7) at least one of the acoustic sensors 164 (i.e. the sensors on the hub 132: [0038], Fig. 6) is rotatable relative to one or more other acoustic sensor 162 (i.e. the sensors on the outer shell 130: [0038], Fig. 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify DeSilva’s device/method so that at least one of the acoustic sensors is rotatable relative to one or more other acoustic sensor, as taught by Bunce (and DeSilva, which incorporates Bunce by reference: see DeSilva pars. [0075] and [0077]).
Such a modification would give more accurate temperature readings (DeSilva: [0077], which would then improve the velocity measurement (DeSilva: [0078]).

Regarding claims 2-9, DeSilva’s modified device is applied as above, and further discloses (Figs. 1-11) the flow machine comprises a compressor [0014] rotatable about an axis (as shown in Fig. 1).
DeSilva does not disclose the least one rotatable acoustic sensor being rotatable about said axis; at least one acoustic sensor is provided at a first radial distance from said axis and at least one acoustic sensor is provided at a second, greater radial distance from said axis; at least one acoustic sensor is mounted on a rotatable portion of the flow machine within the flow passage and at least one acoustic sensor is mounted at a position surrounding said rotatable portion; at least one acoustic sensor is mounted on a casing of the flow passage, and at least one acoustic sensor is mounted to a rotatable hub or shaft provided within the casing; the rotatable hub comprises a compressor fan hub; a plurality of acoustic sensors are mounted on the rotatable portion and/or a plurality of acoustic sensors are mounted on the casing; the plurality of acoustic sensors are circumferentially spaced on the rotatable portion and/or casing respectively; and the respective lines of sight between each of the acoustic sensors provided on the rotatable hub and the acoustic sensors provided on the casing substantially span the entire flow area between the hub and the casing at a given time frame.
Bunce discloses (Figs. 6 and 7) the least one rotatable acoustic sensor 164 being rotatable about said axis (on the hub: as shown in Fig. 6); at least one acoustic sensor 164 is provided at a first radial distance from said axis (i.e. on the outer surface of the hub: as shown in Fig. 6) and at least one acoustic sensor 162  is provided at a second, greater radial distance from said axis (on the outer shell: see Fig. 6); at least one acoustic sensor 164 is mounted on a rotatable portion of the flow machine within the flow passage (on he hub: see Fig. 6) and at least one acoustic sensor 162 is mounted at a position surrounding said rotatable portion (on the outer shell: see Fig. 6); at least one acoustic sensor 162 is mounted on a casing of the flow passage (as shown in Fig. 6), and at least one acoustic sensor 164 is mounted to a rotatable hub or shaft provided within the casing (as shown in Fig. 6); the rotatable hub 132 comprises a compressor fan hub [0018]; a plurality of acoustic sensors 164 are mounted on the rotatable portion (as shown in Fig. 6) and/or a plurality of acoustic sensors 162 are mounted on the casing (as shown in Fig. 6); the plurality of acoustic sensors are circumferentially spaced on the rotatable portion and/or casing respectively (as shown in Fig. 6); and the respective lines of sight between each of the acoustic sensors 164 provided on the rotatable hub 132 and the acoustic sensors 162 provided on the casing 130 substantially span the entire flow area between the hub 132 and the casing 130 at a given time frame (as shown in Fig. 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify DeSilva’s device so that the least one rotatable acoustic sensor being rotatable about said axis; at least one acoustic sensor is provided at a first radial distance from said axis and at least one acoustic sensor is provided at a second, greater radial distance from said axis; at least one acoustic sensor is mounted on a rotatable portion of the flow machine within the flow passage and at least one acoustic sensor is mounted at a position surrounding said rotatable portion; at least one acoustic sensor is mounted on a casing of the flow passage, and at least one acoustic sensor is mounted to a rotatable hub or shaft provided within the casing; the rotatable hub comprises a compressor fan hub; a plurality of acoustic sensors are mounted on the rotatable portion and/or a plurality of acoustic sensors are mounted on the casing; the plurality of acoustic sensors are circumferentially spaced on the rotatable portion and/or casing respectively; and the respective lines of sight between each of the acoustic sensors provided on the rotatable hub and the acoustic sensors provided on the casing substantially span the entire flow area between the hub and the casing at a given time frame, as taught by Bunce (and DeSilva incorporates Bunce by reference: see DeSilva pars. [0075] and [0077]).
Such a modification would give more accurate temperature readings (DeSilva: [0077], which would then improve the velocity measurement (DeSilva: [0078]).

Regarding claim 11, DeSilva discloses (Figs. 1-11) the acoustic sensors are provided at an intake of the flow passage and/or upstream of a rotor of the flow machine (see par. [0102]).

Regarding claims 12-15, DeSilva’s modified device is applied as above, and discloses the sensors can measure airflow at the intake [0102].
DeSilva does not disclose the rotatable acoustic sensor is configured to sweep an area; the at least one rotatable acoustic sensor is configured to sweep an entire flow area between the hub and the casing during a revolution thereof; the rotatable acoustic sensor is rotatable about an axis substantially parallel to any or any combination of a central axis of the flow passage; the direction of air flow through the flow passage and/or a rotational axis of the flow machine; and the acoustic sensors are all arranged in a single plane.
Bunce discloses (Figs. 6 and 7) the rotatable acoustic sensor is configured to sweep an area (as the rotatable sensors 164 attached to the hub rotate); the at least one rotatable acoustic sensor 164 is configured to sweep an entire flow area between the hub 132 and the casing 130 during a revolution thereof (as shown in Fig. 6); the rotatable acoustic sensor 164 is rotatable about an axis substantially parallel to any or any combination of a central axis of the flow passage (as shown in Fig. 6); the direction of air flow through the flow passage and/or a rotational axis of the flow machine (as shown in Fig. 6); and the acoustic sensors are all arranged in a single plane (162/164 define a plane: [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify DeSilva’s device so that the rotatable acoustic sensor is configured to sweep an area; the at least one rotatable acoustic sensor is configured to sweep an entire flow area between the hub and the casing during a revolution thereof; the rotatable acoustic sensor is rotatable about an axis substantially parallel to any or any combination of a central axis of the flow passage; the direction of air flow through the flow passage and/or a rotational axis of the flow machine; and the acoustic sensors are all arranged in a single plane, as taught by Bunce (and DeSilva incorporates Bunce by reference: see DeSilva pars. [0075] and [0077]).
Such a modification would give more accurate temperature readings (DeSilva: [0077], which would then improve the velocity measurement (DeSilva: [0078]).

Regarding claim 17, DeSilva does not disclose the at least one acoustic sensor is electrically coupled via rotating electrical interface to allow electrical power or electrical communication to be provided thereto.
Bunce discloses (Figs. 6 and 7) the at least one acoustic sensor 164 is electrically coupled via rotating electrical interface (since it is attached to the hub) to allow electrical power or electrical communication to be provided thereto (implicit: [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify DeSilva’s device so that the at least one acoustic sensor is electrically coupled via rotating electrical interface to allow electrical power or electrical communication to be provided thereto, as taught by Bunce (and DeSilva incorporates Bunce by reference: see DeSilva pars. [0075] and [0077]).
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results.  See MPEP 2143(I)(A).

Regarding claim 18, DeSilva discloses (Figs. 1-11) the flow machine is a turbomachine or a gas turbine engine (see Abstract, Fig. 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DeSilva et al. (U.S. Pub. 2015/0260557) in view of Bunce et al. (U.S. Pub. 2012/0150413) and further in view of Kim et al. (U.S. Patent 5,531,124).

Regarding claim 10, DeSilva does not disclose at least one acoustic sensor is recessed or mounted flush on the rotatable portion and/or casing.
Kim discloses (Figs. 11-12) at least one acoustic sensor is recessed or mounted flush on the rotatable portion and/or casing (see Abstract, col. 7, lines 48-51; Figs. 11-12).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify DeSilva’s device so that at least one acoustic sensor is recessed or mounted flush on the rotatable portion and/or casing, as taught by Kim.
Such a modification would reduce eddy currents, making the acoustic measurement more accurate (Kim: col. 6, line 59–col. 7, line 9).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DeSilva et al. (U.S. Pub. 2015/0260557) in view of Bunce et al. (U.S. Pub. 2012/0150413) and further in view of Lipstein et al. (U.S. Pub. 2019/0293405).

Regarding claim 16, DeSilva does not disclose the at least one acoustic sensor is wirelessly electrically coupled to allow electrical power or electrical communication to be provided thereto.
Lipstein discloses (Figs. 11-12) the at least one acoustic sensor is wirelessly electrically coupled to allow electrical power or electrical communication to be provided thereto (see Abstract, par. [0008]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify DeSilva’s device so that the at least one acoustic sensor is wirelessly electrically coupled to allow electrical power or electrical communication to be provided thereto, as taught by Lipstein.
Such a modification would be an application of a known technique to a known device ready for improvement to yield predictable results (i.e. adding wireless communication of data to DeSilva’s device).  See MPEP 2143(I)(D).

Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 17/017,082 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are anticipated by the claims of Application No. 17/017,082.

Regarding claim 1, Application No. 17/017,082 claims (claims 1 and 9):
A flow machine having a flow passage and an air flow measurement system, the air flow measurement system comprising: (Application ‘082: claim 1)
a plurality of acoustic sensors; (Application ‘082: claim 1)
the acoustic sensors comprising at least one acoustic transmitter configured to transmit an acoustic waveform through the airflow passing through the flow passage to an acoustic receiver; and (Application ‘082: claim 1)
where at least one of the acoustic sensors is rotatable relative to one or more other acoustic sensor. (Application ‘082: claim 9)

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852